UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7673



CHRISTOPHER A. IRELAND, SR.,

                                              Plaintiff - Appellant,

          versus


JAMES DARREN BYERS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-97-952-1)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Ireland, Sr., Appellant Pro Se. James Darren Byers,
LAW OFFICE OF J. DARREN BYERS, P.A., Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Ireland appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

Appellee J. Darren Byers has moved to dismiss Ireland’s appeal. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm the district court’s order on the reasoning

of the district court. Ireland v. Byers, No. CA-97-952-1 (M.D.N.C.

Oct. 26, 1998).    We conclude that the district court did not err in

dismissing the case with prejudice.     We deny Appellee’s motion to

dismiss as moot.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2